Fourth Court of Appeals
                               San Antonio, Texas
                                    February 12, 2014

                                   No. 04-13-00293-CV

                         IN THE INTEREST OF N.J.D., a Child

               From the 216th Judicial District Court, Bandera County, Texas
                                Trial Court No. FL-11-356
                       Honorable M. Rex Emerson, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion issued this date, this appeal is DISMISSED as
MOOT. All pending motions filed by appellants are likewise denied as moot.

      It is so ORDERED on February 12, 2014.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 102th day of February, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk